AppletoN, C. J.
The defendants committed a trespass upon the land of the plaintiff, by building a heavy stone wall on the same, for the distance of thirty-nine rods, as was determined by the jury in an action of trespass, on which judgment has been rendered.- The wall remaining, the plaintiff brought an action of trespass for the continuance of the nuisance. It still remain*265ing, lie brought successive actions until they amounted in all to ten. Upon these actions, defaults were entered, and judgment rendered for nominal damages.
The plaintiff is entitled to costs in each, unless this is a case where a certificate under 11. S., c. 82, § 117, should have been given. The section is as follows : " When a plaintiff brings divers actions at the same term of a court, against the same party, which might have been joined in one, or brings more than one suit on a joint and several contract, ho shall recover costs in only one of them, unless the court certifies that there was good cause for commencing them.”
This section has no relation to the case at bar. The successive actions could not have been joined. They are not for the same cause. When the first suit was brought, the cause of action, which is the basis of the second, did not exist, and so in all the successive suits, which are for successive and different acts of' wrong doing on the part of the defendants. "It is now perfectly well settled,” observes Walton, J. in C. & O. Canal v. Hitchings, 65 Maine, 140, "that one who creates a nuisance upon another’s land is under a legal obligation to remove it. And successive actions may be maintained until he is compelled to do so.”
A default admits there is a good cause for commencing an action.

Judgment for plaintiff for costs in each action.

WaltoN, VtkgiN, Peters, Libbey and Symonds, JJ., concurred.